FILED
                             NOT FOR PUBLICATION                             OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEHRAN SAIDI,                                    No. 08-71706

               Petitioner,                       Agency No. A044-158-554

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Mehran Saidi, a native and citizen of Iran, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009).

We grant the petition for review and remand.

      The agency concluded that Saidi’s conviction for violating Cal. Penal Code

§ 273.5(a) was for “an offense referred to in” 8 U.S.C. § 1182(a)(2) which stopped

his accrual of the seven years of continuous residence needed to be eligible for

cancellation of removal relief under 8 U.S.C. § 1229b(a). See 8 U.S.C.

§ 1229b(d)(1)(B). However, the agency erred in concluding that Saidi’s

misdemeanor conviction did not qualify for the “petty offense” exception under

8 U.S.C. § 1182(a)(2)(A)(ii)(II). See Cal. Penal Code § 17(b)(4); Garcia-Lopez v.

Ashcroft, 334 F.3d 840, 844-46 (9th Cir. 2003). We therefore remand for the

agency to reconsider Saidi’s eligibility for cancellation of removal.

      In light of our disposition, we do not reach Saidi’s remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-71706